Kish, P. J.
1. The words “ Approved by,” signed in his official capacity by the magistrate of the court in which the case was originally tried, were endorsed on a certiorari bond, and the magistrate certified that the plaintiff in certiorari had “paid all costs in the case (amounting to $(5.75), the subject-matter of the . . petition [for certiorari] and [had] given bond and security as required by law : ” Held, that there was a sufficient, compliance with the statute requiring, in such cases, the approval and acceptance of the bond, and the giving of the certificate of the payment of all costs that have accrued.
2. The record clearly shows that the verdict in the justice’s court was not demanded under the law and the evidence. Consequently this court will not interfere with the first grant of a new trial by the superior court. Shirley v. Swafford, ante, 43.

Judgment affirmed.


All the Justices concur.

■ Certiorari. Before Judge Henry. Floyd superior court. April 14-1903. . -
' Henry Walker, for plaintiffs in error.
Alexander & Hillyer, contra.